—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered January 28, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the *162third degree, and sentencing her, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
In this buy and bust case, the arresting officer’s brief and limited testimony regarding the undercover officer’s drive-by confirmatory identification did not constitute impermissible bolstering (People v Gonzalez, 172 AD2d 276, lv denied 77 NY2d 995). We find nothing in the challenged testimony that could have unfairly influenced the jury’s resolution of the identification and credibility issues presented at trial.
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.